At
the outset, I should like, on behalf of the Government and
people of Mali, to convey to the people of India our
profound grief at the heavy loss of life and the massive
material damage caused by the earthquake that has just
struck their country.
I have pleasure in expressing to Mr. Insanally the
heartfelt and cordial congratulations of the delegation of
Mali on his election to the presidency of the General
Assembly at its forty-eighth session. I wish him every
success and assure him of my delegation’s fullest
cooperation.
Let me take this opportunity also to express our
satisfaction at the exemplary manner in which Mr. Stoyan
Ganev presided over the Assembly’s work at the last session.
It is also a pleasure to congratulate the United Nations
Secretary-General, Mr. Boutros Boutros-Ghali, on the
constant efforts he has made since he became head of the
Organization.
The United Nations now consists of 184 Member
States. This confirms its universality, gives it further
credibility and explains the renewed interest in seeing it
fulfil its promise. Our warmest congratulations go to all the
new Members. We assure them of our full readiness to
cooperate with them.
The world is most certainly living through times of
great change. Ever since the events of 26 March 1991, Mali
has been resolutely embarked on a process of
democratization. However, this process is unfolding in
especially trying circumstances.
In strictly national terms, the transition to democracy,
which was achieved through the elections of 1992, though
essentially a success, is being prolonged by new
44 General Assembly - Forty-eighth session
uncertainties. With regard to social values, one finds a
serious identity crisis and a lack of orientation among the
young, in the workplace and among the traditional players in
the private-sector economy. There is uncertainty also about
the way in which the new political institutions operate, as
these need to go through a period of apprenticeship in a
democratic context, where impatience and violence coexist
with a readiness for dialogue and for solidarity. Uncertainty
is to be found also with regard to the new mission, size,
operation and performance of an administration in transition,
which must be more transparent and accessible to people at
the grass roots. Uncertainty is to found, finally, in economic
development programmes characterized by the urgent need
for in-depth structural adjustment and the need to reallocate
public resources to satisfy priority necessities: a basic
education, public health provision, village water supplies and
maintenance of the infrastructure.
At the subregional level, which for Mali encompasses
both western Africa south of the Sahara and the Arab
Maghreb, we are dealing with such complex and difficult
problems as instability borne of local conflicts, followed by
human tragedy, because the number of refugees in the
subregion has risen from approximately 20,000 in 1989 to
more than 1.2 million in 1993; the slow pace of economic
integration, despite all the very vocal declarations of
goodwill, which is restricting growth in the subregion; and
religious questions which are daily gaining more ground and
subjecting political institutions to new trials that are more
delicate, more difficult to define and cope with and more
terrible.
The Government of Mali believes that to cope
effectively and efficiently with those problems and the many
challenges in the process of democratization, we will have
quickly to restore economic growth and then develop human
resources, the true way to a successful future, achieve
medium-term and long-term stability and thus find the
economic key to development. Finally, we shall have to
guarantee balanced development and comprehensive
financing for development.
In all this, our Government does not forget and, indeed,
it is meeting its international obligations as well.
By the same token, we continue to advocate and to
work internationally for a world of peace and concord where
it should be possible to find a solution to all problems by
dialogue and negotiation.
This courageous political evolution should be strongly
supported because the adverse impact of a disadvantageous
economic situation, along with drastic structural adjustment
measures and problems linked to debt, compounded by
socio-political tension, is having an adverse impact on the
entire democratic process.
The international environment in which this session is
being held is marked by many uncertainties linked to the life
of the Organization and of the international community in
general. The post-war period saw the emergence of new
democracies and the strengthening of protection for human
rights the world over.
Over the past three years the Organization has taken on
a number of commitments. In terms of peace-keeping, the
declaration made on 31 January 1992 at the Summit of the
Heads of State or Government of the member States of the
Security Council, set milestones to be reached in establishing
a new international order.
While remaining committed to the quest for
international peace and security, we believe that any peacekeeping operation must come within a precise framework
defined by the Security Council. Any loss of control may
jeopardize the very credibility of the Organization.
Notwithstanding the Organization’s efforts in the search
for international peace and security, hotbeds of tension, alas,
persist around the world.
In Bosnia and Herzegovina inter-ethnic confrontation
and clashes have reached unimaginable proportions. The
international community seems, paradoxically, to be
watching passively the breakup of a country upon
exclusively ethnic and religious grounds. That is setting
alarming precedents.
In Angola, despite the many efforts by the United
Nations, the situation remains alarming. My delegation
appeals to all the parties to commit themselves more
intensively to seeking a just and lasting resolution of this
conflict.
The situation prevailing in Somalia is a threat to peace
and security in that region. The presence of the United
Nations, through the United Nations Operation in Somalia
(UNOSOM II), should in principle hold out the promise of
bringing peace to the country and a negotiated political
resolution of the crisis. Humanitarian aid has made it
possible to avoid irreparable damage being done, but we
believe that UNOSOM II must attempt to silence the guns
and create a climate favourable to reconciliation among all
Somalis.
Forty-eighth session - 1 October l993 45
Whilst areas of serious tension persist, we would do
well to welcome the positive turn of events in the settlement
of other conflicts.
In Liberia hope has been rekindled, with the recent
signing of the Cotonou Agreement, the entry into force of
the cease-fire and the setting up of the high Council of State.
The expansion of the Economic Community of West
African States (ECOWAS) Military Observer
Group (ECOMOG) and greater involvement by the United
Nations in implementing the agreement might lead to the
rebirth of the Liberian State. This is the time and place to
appeal to the international community immediately to create
support funds and to implement the Cotonou Agreement.
In Mozambique the acceptance of a new timetable to
implement the Peace Agreements will promote the
implementation of the United Nations Operation in
Mozambique (ONUMOZ). We pay tribute to the parties for
respecting the cease-fire.
As to the conflict in Rwanda, we are reassured by the
sense of responsibility being displayed by the Government
and the Rwanda Patriotic Front. The signature in Arusha on
4 August last of an agreement between the two parties
proves that a political settlement of a conflict is always
possible if all sides have the will. We therefore welcome
this determination of the parties concerned and encourage
them to pursue dialogue and strictly and scrupulously to
implement the requirements of the Agreement in observing
the cease-fire. The United Nations and the Organization of
African Unity (OAU) should strive, for their part, to
consolidate this major achievement.
In South Africa the multiracial negotiations will
certainly see the advent of a democratic, non-racial and
united South Africa. The United Nations must pursue its
cooperation with the Organization of African Unity to
support the process. However, the Government in place
must take forceful measures to put an end to the wave of
violence sweeping the country. The insecurity is fertile
ground for anarchy and disorder.
We welcome the turn events have taken in the
referendum process under way in Western Sahara with the
cooperation of all parties. The joint efforts of the United
Nations and the Organization of African Unity to bring about
a negotiated settlement can, we are convinced, succeed if the
parties directly concerned continue their cooperation. It is
therefore necessary for their decision-making bodies to work
closely with the United Nations Identification Commission
to resolve the last remaining obstacles linked to criteria for
identifying electors and establishing proof of identity. My
delegation reaffirms its support for the process.
Mali has been following with keen interest the latest
developments on the question of Palestine. The mutual
recognition of the Palestine Liberation Organization (PLO)
and the State of Israel, followed by the signing of a
declaration of principles on Palestinian autonomy in Gaza
and Jericho, mark a major step towards a just and lasting
settlement of the question of Palestine and the establishment
of relations of trust between the peoples of that region.
My delegation hails the Israeli-Palestinian
rapprochement, fruit of the courage and political realism of
the leaders of both parties and the praiseworthy efforts
around the world to make the negotiations a success. We
invite all the parties concerned to give tangible expression to
this remarkable spirit so as to bring about a definitive peace
in the Middle East in accordance with the relevant United
Nations resolutions.
In Haiti the signing of the Governors Island Agreement
and the New York Pact should soon make it possible for the
legitimate President of that country to return. We hail the
steps taken by the Secretary-General and his Special Envoy,
which have made it possible to attain the results achieved so
far.
Elsewhere - in Cambodia, Afghanistan and El Salvador
- we praise the efforts to bring about progressive
normalization.
With regard to the dispute pitting Libya against certain
other Member States, the Government of Mali reaffirms its
support for implementation of Security Council resolutions
731 (1992) and 748 (1992). We condemn terrorism in all its
forms. In supporting the resolutions adopted in this context
by the Organization of African Unity, the Arab Maghreb
Union and the Organization of the Islamic Conference,
among others, the Government of Mali hopes for continued
negotiation and action from the Secretary-General. A just
and equitable resolution of this crisis and a rapid lifting of
the embargo would contribute to creating a climate of peace
and security in the subregion and to removing a major factor
preventing the economic development of the peoples
concerned.
As to the Korean peninsula, my delegation encourages
the pursuit of the negotiation process set in train and
strongly hopes that it will lead to the peaceful reunification
of the two Koreas.
46 General Assembly - Forty-eighth session
I now revert to development issues of particular
importance to the African continent: the situation of the
least developed countries; the problems of children and
women and population issues; and environmental problems -
in particular, desertification.
The adoption in Paris in 1990 of a programme of action
for the least developed countries rightly gave rise to a great
deal of hope. We cannot but note, however, that three years
after its adoption, the economic results have not come up to
expectations. According to a 1992 report of the SecretaryGeneral of the United Nations Conference on Trade and
Development (UNCTAD):
"For the least developed countries as a whole, per
capita income declined in 1990 and again in 1991.
There is little hope that 1992 will be better, and the
prospects for 1993 are scarcely promising."
It is therefore important to abide by the commitments made
at the Paris Conference aimed at improving the economic
situation of the least developed countries.
By the same token, so far as the land-locked countries
are concerned, steps must be taken to follow through on the
conclusions and recommendations of the Meeting of
Governmental Experts from Land-Locked Countries and
Transit Developing Countries and Representatives of Donor
Countries and Financial and Development Institutions, held
in New York in May 1993, in implementation of resolution
46/212.
The Declaration and Plan of Action adopted at the
World Summit for Children and the goals spelled out for the
1990s on that occasion have set new targets for improving
the living conditions of children the world over. All
members of the international community are called upon to
contribute to the implementation of commitments made at
that Summit. In this connection, we must also see to the
implementation of the Consensus of Dakar of 1992, which
emerged from the International Conference on Assistance to
African Children.
My delegation has high hopes of international meetings
to be held over the next several years on resolving social
problems, both at the individual State level and
internationally.
The World Summit for Social Development, scheduled
for 1995 in Copenhagen, will be a key event for our
Organization. We expect good results from that Summit and
hope that it will contribute to narrowing the gap between
social groups within a single entity, North and South.
The World Conference on Women, scheduled to be
held in 1995 in Beijing, will also afford us an opportunity to
review the various programmes and initiate further action
aimed at establishing an effective policy to bring women into
the development process.
Another important gathering will be the World
Conference on Population and Development, scheduled for
1994 in Cairo. This Conference will make it possible to
define a new strategy for developing human resources,
having regard to economic and environmental factors.
Environmental problems now occupy an important place
in national, regional and international development
programmes. The United Nations Conference on
Environment and Development, held in Rio de Janeiro in
June 1992, laid the groundwork for sound joint management
of development.
Agenda 21, the Convention on Climate Change and the
Convention on Biological Diversity demonstrated the
readiness of the signatories of those historic documents to
move away from current production and consumption
patterns. Implementing commitments made in Rio requires
mobilizing substantial financial resources for developing
countries and strengthening their scientific, technical and
institutional capabilities.
Mali welcomes the creation by the Economic and
Social Council (ECOSOC) of the Commission on
Sustainable Development, in accordance with resolution
47/191. At its first session, held in June 1993, the
Commission dealt with fundamental problems which must be
solved if Agenda 21 is to become a reality.
One of the chief goals is to mobilize financial
resources. Restructuring the Global Environment Facility
(GEF), democratizing its management rules and decisionmaking rules and mobilizing additional resources must
facilitate the execution of the various chapters of Agenda 21.
Fighting drought and desertification is one of the main
goals that African countries have set for themselves. My
country, two thirds of whose surface is desert, and which has
suffered the terrible impact of drought over the last 20 years,
welcomes the setting up of the Intergovernmental
Negotiating Committee for the elaboration of an international
convention to combat drought and desertification. At the
two substantive Committee sessions held respectively in
Forty-eighth session - 1 October l993 47
Nairobi, in June this year, and in Geneva, in September this
year, there was an evaluation of the problem of
desertification. Information was exchanged and data that can
be taken into account in future negotiations were collected.
My delegation hopes that the current negotiations on the
convention to fight drought and desertification will lead to
a real commitment so that the international conference
scheduled for Paris will be a real success.
The issues I have just raised show that the problems of
keeping peace and maintaining international security, as well
as the problems of economic, social and environmental
development, are all major challenges that continue to face
mankind as it approaches the threshold of the third
millennium.
My delegation feels that to meet these challenges we
must, in view of the fundamental changes since the 1960s,
promote greater democratization and a fairer division of
international responsibility. Thus developing countries that
have won international sovereignty, and that represent nearly
two thirds of the population of our planet, rightly call for
representation on the Security Council as permanent
members.
Meeting these challenges also requires close cooperation
and real solidarity amongst all the players on the world
stage. This means that it is more than ever necessary to
reflect deeply on and re-examine, the principles and rules for
international cooperation.
The restructuring exercise to revitalize the economic
and social sectors of the United Nations affords us an
opportunity to make our Organization more dynamic in
development matters and to ensure that it plays a central
role, in keeping with the provisions of its Charter and the
relevant General Assembly resolutions.
My delegation, while welcoming the progress made in
reforming the Economic and Social Council (ECOSOC) and
certain of its subsidiary bodies, believes that our thinking
must go beyond strictly institutional terms. In any event, my
country feels that the imperative of restructuring is to
maintain and indeed strengthen the United Nations capacity
for intervention in development matters.
In implementing this policy we must pay particular
attention to furthering and strengthening South-South
cooperation through socio-economic programmes based upon
the realities within the developing countries. Indeed, the
revival of economic and technical cooperation between
developing countries is an integral part of a strategy aimed
at restoring growth and development worldwide.
Finally, my country supports the efforts of the
Secretary-General to make the administrative machinery of
the United Nations more efficient by avoiding duplication
and minimizing operating costs.
For several years now the world has been going
through major changes. If these profound transformations
are to benefit all mankind, they must be accompanied and
supported by concrete action making it possible to guide
them in the right direction. While these upheavals have
been managed successfully by some States, their extent has
taken others by surprise, and the problems have exceeded
their ability to contain and control them. Lacking the
means, they find aid from the international community
indispensable. It is at this level that many expect
intervention from our Organization, and we can indeed help.
The people and Government of Mali have made
important, clear choices: first, to consolidate the strong suits
of a Malian nation that is united, though diverse in its
cultural and racial composition, as it is carefully and
irreversibly building a progressive democracy; secondly, to
carry out in-depth economic reform in harmony with the
needs of worldwide free trade and with the concerns of our
partners in the international community; thirdly, to
implement a bold policy of involving our people in
managing their own affairs and simplifying legislation and
public programmes; and fourthly, to pursue long-term
sustainable development in a framework of institutions for
subregional and regional economic integration and in
partnership with all our friends across Africa. We believe
that the United Nations and the international community
have everything to gain from supporting our original and
exciting experiment, the hallmark of a new kind of
international relations, at once nobler and more rewarding.
